 

GulfSlope Energy, Inc. 8-K [gspe-8k_032519.htm]

 

Exhibit 10.1

 





REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March 25, 2019, by and between GulfSlope Energy, Inc., a Delaware
corporation (the “Company”), and Delek GOM Investments, LLC (the “Lender”).

WHEREAS, the Company has agreed, upon the terms and subject to the conditions
contained therein, to issue Warrants (as defined below) to the Lender pursuant
to that certain term loan agreement, dated March 1, 2019 (the “Term Loan
Agreement”), by and between the Company and the Lender, each of which Warrant is
exercisable into shares of the Company’s common stock, $0.001 par value per
share (the “Common Stock”) at an exercise price of $0.042 per share;

WHEREAS, pursuant to the Tem Loan Agreement, the Company issued Warrants to
purchase 238,095,238 shares of Common Stock to the Lender and the Lender fully
exercised the Warrants through an extinguishment of the then outstanding
obligations of the Company under the Term Loan Agreement;

WHEREAS, the Company may borrow additional loans up to $1.0 million under the
Term Loan Agreement and will be obligated to issue to the Lender a new warrant
to purchase the number of shares of Common Stock equal to the quotient of the
total loans divided by $0.042; and

WHEREAS, in connection with the Term Loan Agreement, the Company has agreed to
provide certain registration rights under the Securities Act of 1933, as
amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the “Securities Act”), and applicable state securities
laws;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Lender hereby
agree as follows:

1.

Certain Definitions. As used in this Agreement, the following terms shall have
the following meanings:

“Additional Filing Deadline” means, with respect to any Registration Statements
that may be required pursuant to Section 2(a)(ii), (A) the first date or time
that such Registrable Securities may then be included in a Registration
Statement if such Registration Statement is required because the U.S. Securities
and Exchange Commission (the “SEC”) shall have notified the Company in writing
that certain Registrable Securities were not eligible for inclusion on a
previously filed Registration Statement, or (B) if such additional Registration
Statement is required for a reason other than as described in (A) above, the
twentieth (20th) day following the date on which the Company first knows, or
reasonably should have known, that such additional Registration Statement is
required.

“Additional Registration Deadline” means, with respect to any additional
Registration Statement(s) required pursuant to Section 2(a)(ii), the thirtieth
(30th) day following (A) the first date or time that such Registrable Securities
may then be included in a Registration Statement if such Registration Statement
is required because the SEC shall have notified the Company in writing that
certain Registrable Securities were not eligible for inclusion on a previously
filed Registration Statement, or (B) if such additional Registration Statement
is required for a reason other than as described in (A) above, the fortieth
(40th) day following the date on which the Company first knows, or reasonably
should have known, that such additional Registration Statement(s) is required.

   

 





“Holder” or “Holders” means the Lender and any transferee or assignee who agrees
to become bound by the provisions of this Agreement in accordance with Section 9
hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder, and any successor
statute.

“FINRA” means the Financial Industry Regulatory Authority (or successor
thereto).

“Filing Deadline,” for the Registration Statement required pursuant to Section
2(a)(i), shall mean the later of (i) the date that is thirty (30) calendar days
following the the date of delivery of written request to the Company by the
Holder(s) for Registration of all or part of the Registrable Securities held,
directly or indirectly, by the Holder(s) or (ii) if the staleness date of the
Company’s financial statements occurs during the 30-day window described in part
(i), thirty (30) calendar days following such staleness date; and, for each
Registration Statement required pursuant to Section 2(a)(ii) shall mean the
Additional Filing Deadline.

“Participation Agreement” means the Participation Agreement, dated January 1,
2018, by and among the Company, the Lender and Texas South Energy, Inc.

“Person” means and includes any natural person, partnership, joint venture,
corporation, trust, limited liability company, limited company, joint stock
company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.

“Prospectus” means (i) any prospectus (preliminary or final) included in any
Registration Statement, as may be amended or supplemented by any prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by such Registration Statement and by all other
amendments and supplements to such prospectus, including post-effective
amendments, and all material incorporated by reference in such prospectus, and
(ii) any “free writing prospectus” as defined in Rule 405 under the Securities
Act relating to any offering of Registrable Securities pursuant to a
Registration Statement.

“Register,” “Registered,” and “Registration” refer to a registration effected by
preparing and filing a Registration Statement or Registration Statements in
compliance with the Securities Act and pursuant to Rule 415, and the declaration
or ordering of effectiveness of such Registration Statement by the SEC.



“Registrable Securities,” for a given Registration, means (a) any shares of
Common Stock (the “Warrant Shares”) issued or issuable upon exercise of, or
otherwise pursuant to, the Warrants (without giving effect to any limitations on
exercise set forth in the Warrants), (b) any shares of capital stock issued or
issuable as a dividend on or in exchange for or otherwise with respect to any of
the foregoing, (c) any other shares of Common Stock issuable pursuant to the
terms of the Warrants, the Term Loan Agreement, the Participation Agreement or
any other agreement entered into between the Company and the Lender (or any of
its affiliates) for the purchase of shares of Common Stock, and (d) any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to any of the
foregoing, but excluding (i) any shares of Common Stock or other securities
referred to in clauses (a), (b), (c) and (d) that at any time after the date
hereof are sold by a Holder pursuant to an effective registration statement or
Rule 144 (in which case only such securities sold shall cease to be Registrable
Securities) or (ii) any shares of Common Stock or other securities referred to
in clauses (a), (b), (c) and (d) at such time the Holders collectively
beneficially own less than 5% of the outstanding shares of Common Stock.

“Registration Deadline” shall mean, for purposes of the Registration Statement
required pursuant to Section 2(a)(i), the earlier of (i) the date that is
seventy-five (75) days after the date that the applicable Registration Statement
is actually filed or (ii) the date that is seventy-five (75) days after the
applicable Filing Deadline and, with respect to any Registration Statement
required pursuant to Section 2(a)(ii), the Additional Registration Deadline.

“Registration Statement(s)” means any registration statement(s) of the Company
filed under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, all amendments and
supplements to such Registration Statement, including post-effective amendments,
and all exhibits to, and all material incorporated by reference in, such
Registration Statement.

“Rule 144” means Rule 144 promulgated under the Securities Act or any other
similar rule or regulation of the SEC that may at any time permit a Holder to
sell securities of the Company to the public without registration.

“Rule 415” means Rule 415 under the Securities Act or any successor rule
providing for the offering of securities on a continuous basis.

“underwritten offering” means a registered offering in which securities of the
Company are sold to one or more underwriters on a firm-commitment basis for
reoffering to the public.

“Trading Day” means a day on whichever (a) the national securities exchange, (b)
the OTC Bulletin Board, or (c) such other securities market, in any such case
which at the time constitutes the principal securities market for the Common
Stock, is open for general trading of securities.

“Warrants” means the warrants issued by the Company pursuant to the Term Loan
Agreement.

2.

Registration.

(a)

Demand Registration.

   

 

 

(i)

Until the first date on which there are no Registrable Securities, upon the
request of the Holders, the Company shall prepare, and, on or prior to the
applicable Filing Deadline, file with the SEC a Registration Statement on Form
S-3 (or, if Form S-3 is not then available, on Form S-1 or such form of
Registration Statement as is then available to effect a registration of the
Registrable Securities, subject to the consent of the Holders, which consent
shall not be unreasonably withheld) covering the resale of the Registrable
Securities, which Registration Statement, to the extent allowable under the
Securities Act and the rules and regulations promulgated thereunder (including
Rule 416), shall state that such Registration Statement also covers such
indeterminate number of additional shares of Common Stock as may become issuable
upon exercise of or otherwise pursuant to the Warrants or the Warrant Shares to
prevent dilution resulting from stock splits, stock dividends, stock issuances
or similar transactions. The number of shares of Common Stock initially included
in such Registration Statement shall be no less than the aggregate number of (i)
Warrant Shares that have been issued and (ii) Warrant Shares that are then
issuable upon exercise of or otherwise pursuant to the Warrants, without regard
to any limitations on the Holders’ ability to exercise the Warrants. Each
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided to (and
shall be subject to the approval, which shall not be unreasonably withheld or
delayed, of ) the Holders and their counsel prior to its filing or other
submission..

(ii)

If for any reason, despite the Company’s use of commercially reasonable efforts
to include all of the Registrable Securities in the Registration Statement filed
pursuant to Section 2(a)(i) above, the SEC does not permit all of the
Registrable Securities to be included in, or for any other reason any
Registrable Securities are not then included in, such Registration Statement,
then the Company shall prepare, and, as soon as practicable but in no event
later than the Additional Filing Deadline, file with the SEC an additional
Registration Statement covering the resale of all Registrable Securities not
already covered by an existing and effective Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415.

(b)

Piggy-Back Registrations. If at any time prior to the expiration of the
Registration Period (as hereinafter defined) the Company shall determine (i) to
file with the SEC a registration statement under the Securities Act relating to
an offering for its own account or for the account of any other holder of its
equity securities (other than securities being registered on Form S-4 or Form
S-8 or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans), and/or (ii) otherwise to effect an underwritten offering of any
securities of the Company of a type included in a then effective Registration
Statement, the Company shall send to each Holder written notice (which may
include e-mail) of such determination and, if within ten (10) days after the
effective date of such notice, the Holder shall so request in writing, the
Company shall include in such Registration Statement and/or include in such
underwritten offering, as applicable, all or any part of such Holder’s
Registrable Securities that the Holder requests to be registered and/or included
in the underwritten offering, as applicable, except that if, in connection with
any underwritten offering for the account of the Company, the managing
underwriter(s) thereof shall impose a limitation on the number of Registrable
Securities which may be included in such offering because, in such
underwriter(s)’ judgment, marketing or other factors dictate such limitation is
necessary to facilitate public distribution, then the Company shall be obligated
to include in such underwritten offering only such limited portion of the
Registrable Securities with respect to which the Holder has requested inclusion
hereunder as the underwriter(s) shall permit; provided, however, that the
Company shall not exclude any Registrable Securities unless the Company has
first excluded all outstanding securities to be sold for the accounts of any
holders of the Company’s equity securities which are not entitled by contract to
inclusion of such securities in an underwritten offering or are not entitled to
pro rata inclusion with the Registrable Securities; and provided, further,
however, that, after giving effect to the immediately preceding proviso, any
exclusion of Registrable Securities shall be made pro rata with holders of other
securities having the contractual right to include such securities in such
underwritten offering other than holders of securities entitled to inclusion of
their securities in such underwritten offering by reason of demand registration
rights. No right to registration of Registrable Securities under this Section
2(b) shall be construed to limit any registration required under Section 2(a)
hereof. If a Holder’s Registrable Securities are included in an underwritten
offering pursuant to this Section 2(b), then such Holder shall, unless otherwise
agreed by the Company, offer and sell such Registrable Securities in such
underwritten offering using the same underwriter or underwriters and, subject to
the provisions of this Agreement, on the same terms and conditions as other
shares of Common Stock included in such underwritten offering.



(c)

Underwritten Offerings. The Holders shall be entitled to request underwritten
offerings, but only if the gross proceeds from such offering are reasonably
expected to be in excess of five million dollars ($5,000,000) (based on
then-current market prices). If any of the Registrable Securities are to be sold
in an underwritten offering, the Holder(s) shall have the right to select the
managing underwriter or underwriters to lead the offering, provided that such
selection shall be subject to the consent of the Company, which consent shall
not be unreasonably withheld or denied.

3.

Obligations of the Company. In connection with any registration of the
Registrable Securities hereunder, the Company shall have the following
obligations:

(a)

The Company shall prepare promptly, and file with the SEC as soon as practicable
after such registration obligation arises hereunder (but in no event later than
the applicable Filing Deadline), a Registration Statement with respect to the
number of Registrable Securities provided in Section 2(a), as applicable, and
thereafter use commercially reasonable efforts to cause each such Registration
Statement relating to Registrable Securities to become effective as soon as
possible after such filing, but in any event shall use commercially reasonable
efforts to cause each such Registration Statement relating to Registrable
Securities to become effective no later than the Registration Deadline, and
shall thereafter use commercially reasonable efforts to keep the Registration
Statement current and effective pursuant to Rule 415 at all times until the
first date on which there are no Registrable Securities (the “Registration
Period”), which Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein), except for information provided in
writing by a Holder pursuant to Section 4(a), shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein not misleading. In
the event that Form S-3 is not available for the registration of the resale of
any Registrable Securities hereunder (but, for the avoidance of doubt, without
in any way affecting the Company’s obligation to register the resale of the
Registrable Securities on such other form as is available, as provided in
Section 2(a)), (i) the Company shall undertake to file, within twenty (20) days
of such time as Form S-3 is available for such registration, a post-effective
amendment to the Registration Statement then in effect, or otherwise file a
Registration Statement on Form S-3, registering such Registrable Securities on
Form S-3; provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement (or post-effective amendment) on Form S-3 covering such Registrable
Securities has been declared effective by the SEC, and (ii) the Company shall
provide that any Registration Statement on Form S-1 filed hereunder shall
incorporate documents by reference (including by way of forward incorporation by
reference) to the maximum extent possible.

   

 

 

(b)

The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to each Registration Statement and
the prospectus used in connection with each Registration Statement as may be
necessary to keep each Registration Statement current and effective at all times
during the Registration Period, and, during the Registration Period, shall
comply with the provisions of the Securities Act with respect to the disposition
of all Registrable Securities of the Company covered by each Registration
Statement until such time as all of such Registrable Securities have been
disposed of in accordance with the intended methods of disposition by the seller
or sellers thereof as set forth in such Registration Statement or until the
Holders no longer hold Registrable Securities. In the event that on any Trading
Day (as defined below) (the “Registration Trigger Date”) the number of shares
available under the Registration Statements filed pursuant to this Agreement is
insufficient to cover all of the Registrable Securities issued or issuable upon
exercise of or otherwise pursuant to the Warrants, without giving effect to any
limitations on the Holders’ ability to exercise the Warrants, the Company shall
amend the Registration Statements, or file a new Registration Statement (on the
short form available therefor, if applicable), or both, so as to cover the total
number of Registrable Securities so issued or issuable (without giving effect to
any limitations on exercise contained in the Warrants) as of the Registration
Trigger Date as soon as practicable, but in any event within twenty (20) days
after the Registration Trigger Date. The Company shall use commercially
reasonable efforts to cause such amendment and/or new Registration Statement to
become effective as soon as practicable following the filing thereof, but in any
event the Company shall cause such amendment and/or new Registration Statement
to become effective within sixty (60) days of the Registration Trigger Date or
as promptly as practicable in the event the Company is required to increase its
authorized shares.

(c)

The Company shall furnish to each Holder and its legal counsel (i) promptly
after the same is prepared and publicly distributed, filed with the SEC or
received by the Company, one copy of each Registration Statement and any
amendment thereto, each preliminary prospectus and prospectus and each amendment
or supplement thereto, and (ii) such number of copies of a prospectus, including
a preliminary prospectus, and all amendments and supplements thereto and such
other documents as a Holder may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Holder; provided that
the Company may determine in its reasonable judgment to provide any such copies
in electronic form only. The Company will promptly notify each of the Holders by
electronic mail of the effectiveness of each Registration Statement or any
post-effective amendment. The Company will promptly respond to any and all
comments received from the SEC, with a view towards causing each Registration
Statement or any amendment thereto to be declared effective by the SEC as soon
as practicable and, as soon as practicable, but in no event later than three
(3) business days, following the resolution or clearance of all SEC comments or,
if applicable, following notification by the SEC that any such Registration
Statement or any amendment thereto will not be subject to review, shall file a
request for acceleration of effectiveness of such Registration Statement to a
time and date not later than two (2) business days after the submission of such
request. No later than the first business day after such Registration Statement
becomes effective, the Company will file with the SEC the final prospectus
included therein pursuant to Rule 424 (or successor thereto) under the
Securities Act.

(d)

The Company shall use commercially reasonable efforts to (i) register and
qualify, in any jurisdiction where registration and/or qualification is
required, the Registrable Securities covered by the Registration Statements
under such other securities or “blue sky” laws of such jurisdictions in the
United States as the Holders shall reasonably request, (ii) prepare and file in
those jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be reasonably
necessary to maintain the effectiveness thereof during the Registration Period,
(iii) take such other actions as may be reasonably necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (iv) take all other actions reasonably necessary or advisable to
qualify the Registrable Securities for sale in such jurisdictions; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to (x) qualify to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 3(d),
(y) subject itself to general taxation in any such jurisdiction, or (z) file a
general consent to service of process in any such jurisdiction.



(e)

As promptly as practicable after becoming aware of such event, the Company shall
notify each Holder that holds Registrable Securities of the happening of any
event, of which the Company has knowledge, as a result of which the prospectus
included in any Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
promptly prepare a supplement or amendment to any Registration Statement to
correct such untrue statement or omission, and deliver such number of copies of
such supplement or amendment to each Holder as such Holder may reasonably
request.

(f)

The Company shall use commercially reasonable efforts to prevent the issuance of
any stop order or other suspension of effectiveness of any Registration
Statement, and, if such an order is issued, to obtain the withdrawal of such
order at the earliest possible moment and to notify each Holder that holds
Registrable Securities (and, in the event of an underwritten offering, the
managing underwriters) of the issuance of such order and the resolution thereof.

(g)

The Company shall permit a single firm of counsel designated by the Holders
(“Legal Counsel”) to review such Registration Statement and all amendments and
supplements thereto (as well as all requests for acceleration or effectiveness
thereof), in substantially the form to be filed with the SEC, a reasonable
period of time prior to their filing with the SEC (not less than five
(5) business days) and not file any documents in a form to which Legal Counsel
reasonably objects and will not request acceleration of such Registration
Statement without prior notice to Legal Counsel.

(h)

The Company shall hold in confidence and not make any disclosure of information
concerning a Holder provided to the Company unless (i) disclosure of such
information is necessary to comply with federal or state securities laws,
(ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other order from a court
or governmental body of competent jurisdiction, or (iv) such information has
been made generally available to the public other than by disclosure in
violation of this or any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning any Holder is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to such Holder prior to making such disclosure, and
allow such Holder, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.

 



   

 

 

(i)

The Company shall use commercially reasonable efforts to cause all the
Registrable Securities covered by each Registration Statement to be listed on
each securities exchange on which securities of the same class or series issued
by the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange.

(j)

The Company shall provide a transfer agent and registrar, which may be a single
entity, for the Registrable Securities not later than the effective date of the
initial Registration Statement.

(k)

The Company shall cooperate with each Holder that holds Registrable Securities
being offered and the managing underwriter or underwriters with respect to an
applicable Registration Statement, if any, to facilitate the timely
(i) preparation and delivery of certificates (not bearing any restrictive
legends) representing Registrable Securities to be offered pursuant to such
Registration Statement, and enable such certificates to be registered in such
names and in such denominations or amounts, as the case may be, or
(ii) crediting of the Registrable Securities to be offered pursuant to a
Registration Statement to the applicable account (or accounts) with The
Depository Trust Company through its Deposit/Withdrawal At Custodian (DWAC)
system, in any such case as such Holder or the managing underwriter or
underwriters, if any, may reasonably request. Within three (3) business days
after a Registration Statement which includes Registrable Securities becomes
effective, the Company shall deliver, and shall cause legal counsel selected by
the Company to deliver, to the transfer agent for the Registrable Securities
(with copies to each Holder) an appropriate instruction and an opinion of such
counsel in the form required by the transfer agent in order to issue the
Registrable Securities free of restrictive legends.

(l)

At the reasonable request of a Holder, the Company shall prepare and file with
the SEC such amendments (including post-effective amendments) and supplements to
a Registration Statement and any prospectus used in connection with the
Registration Statement as may be necessary in order to change the plan of
distribution set forth in such Registration Statement.

(m)

The Company shall comply with all applicable laws related to a Registration
Statement and offering and sale of securities and all applicable rules and
regulations of governmental authorities in connection therewith (including the
Securities Act and the Exchange Act and the rules and regulations promulgated by
the SEC).

(n)

If required by the FINRA Corporate Financing Department, the Company shall
promptly effect a filing with FINRA pursuant to FINRA Rule 5110 (or successor
thereto) with respect to an underwritten offering contemplated by resales of
securities under the Registration Statement (an “Issuer Filing”), and pay the
filing fee required by such Issuer Filing. The Company shall use commercially
reasonable efforts to pursue the Issuer Filing until FINRA issues a letter
confirming that it does not object to the terms of the offering contemplated by
the Registration Statement.

(o)

The Company shall make available for inspection by any Holder of such
Registrable Shares, any underwriter participating in any disposition pursuant to
such Registration Statement and any attorney, accountant or other agent retained
by any such Holder or underwriter (collectively, the “Inspectors”), all
pertinent financial, business and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”), as shall reasonably
be necessary to enable them to exercise their due diligence responsibility, and
cause the Company’s officers, directors and employees to supply all information
(together with the Records, the “Information”) reasonably requested by any such
Inspector in connection with such Registration Statement. Any of the Information
that the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, shall not be disclosed by the
Inspectors unless (i) the disclosure of such Information is necessary to avoid
or correct a misstatement or omission in the Registration Statement; (ii) the
release of such Information is ordered pursuant to a subpoena or other order
from a court of competent jurisdiction or (iii) such Information has been made
generally available to the public. The Holder of Registrable Shares agrees that
it will, upon learning that disclosure of such Information is sought in a court
of competent jurisdiction, give notice to the Company and allow the Company, at
the Company’s expense, to undertake appropriate action to prevent disclosure of
the Information deemed confidential.

(p)

The Company shall use commercially reasonable efforts to obtain from its
independent certified public accountants a “cold comfort” letter (or, in the
case of any such Person which does not satisfy the conditions for receipt of a
“cold comfort” letter specified in Statement on Auditing Standards No. 72, an
“agreed upon procedures” letter) signed by the independent certified public
accountants and addressed to the Holders selling Registrable Shares in such
registration, the Board of Directors of the Company, and the underwriter, if
any, in customary form and covering such matters of the type customarily covered
by cold comfort letters and use commercially reasonable efforts to obtain the
reports of its independent petroleum engineers relating to the oil and gas
reserves of the Company if the Company has had its reserves prepared, audited or
reviewed by an independent petroleum engineer.

(q)

The Company use commercially reasonable efforts to obtain, from its counsel, an
opinion or opinions in customary form (which shall also be addressed to the
Holders selling Registrable Shares in such registration).

(r)

The Company shall have appropriate officers of the Company prepare and make
presentations at any “road shows” and before analysts and other information
meetings organized by the underwriters and otherwise use commercially reasonable
efforts to cooperate as reasonably requested by the Holders of such Registrable
Shares in the offering, marketing or selling of such Registrable Shares;
provided, that the gross proceeds for such offering are reasonably expected to
be in excess of five million dollars ($5,000,000) (based on then-current market
prices); provided, further that such officers shall not be required to
participate in such presentations at any “road shows” and before analysts more
than once in a 365 day period.

   

 

 



(s)

If an offering of Registrable Shares for which the gross proceeds are reasonably
expected to be in excess of five million dollars ($5,000,000) (based on
then-current market prices) under a Registration pursuant to Section 2(a) is
requested to be an underwritten offering of Common Stock pursuant to a
Registration Statement declared effective under the Securities Act, the Company
shall negotiate in good faith to enter into a reasonable and customary
underwriting agreement with the underwriters thereof. Any Holder participating
in the offering shall be a party to such underwriting agreement and, at its
option, may require that any or all of the representations and warranties by,
and the other agreements on the part of, the Company to and for the benefit of
such underwriters also shall be made to and for the benefit of such Holder and
that any or all of the conditions precedent to the obligations of such
underwriters under such underwriting agreement be conditions precedent to the
obligations of such Holder; provided, however, that the Company shall not be
required to make any representations or warranties with respect to written
information specifically provided by a Holder for inclusion in the Registration
Statement. No Holder shall be required to make any representations or warranties
to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Holder, its ownership
of and title to the Registrable Shares and its intended method of distribution;
and any liability of such Holder to any underwriter or other Person under such
underwriting agreement shall be limited to liability arising from breach of its
representations and warranties and shall be limited to an amount equal to the
proceeds (net of underwriting discounts and commissions) that it derives from
such offering. The Company shall be entitled to receive indemnities from lead
institutions, underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, to the same
extent as provided above with respect to information so furnished in writing by
such Persons specifically for inclusion in any Prospectus or Registration
Statement and to the extent customarily given their role in such distribution.

(t)

The Company shall use commercially reasonable efforts to cause the Registrable
Securities covered by a Registration Statement to be listed or quoted on the
principal securities market on which securities of the same class or series
issued by the Company are then listed or traded.

(u)

The Company shall use commercially reasonable efforts to register such
Registrable Shares under the Exchange Act, and otherwise use commercially
reasonable efforts to comply with all applicable rules and regulations of the
Commission, and make available to its security holders, as soon as reasonably
practicable but not later than eighteen (18) months after the effective date,
earnings statements (which need not be audited) covering a period of twelve (12)
months beginning within three (3) months after the effective date of the
Registration Statement, which earnings statements shall satisfy the provisions
of Section 1(a) of the Securities Act and Rule 158 thereunder.



(v)

The Company shall not take any direct or indirect action prohibited by
Regulation M under the Exchange Act; provided, however, that to the extent that
any prohibition is applicable to the Company, the Company will take such action
as is necessary to make any such prohibition inapplicable.

(w)

The Company use commercially reasonable efforts to take all other steps
necessary to effect the registration of such Registrable Shares contemplated
hereby.

(x)

Notwithstanding anything to the contrary in Section 3(e), at any time after the
effective date of the applicable Registration Statement, the Company may delay
the disclosure of material non-public information concerning the Company the
disclosure of which at the time is not, in the good faith opinion of the Board
of Directors of the Company and its counsel, in the best interest of the Company
and not, in the opinion of counsel to the Company, otherwise required (a “Grace
Period”); provided, that the Company shall (i) promptly notify the Holders in
writing of the existence of material non-public information giving rise to a
Grace Period (provided that in each notice the Company shall not disclose the
content of such material non-public information to any Holder unless otherwise
requested in writing by such Holder) and the date on which the Grace Period will
begin, and (ii) as soon as such date may be determined, promptly notify the
Holders in writing of the date on which the Grace Period ends; and, provided,
further, that (A) no Grace Period shall exceed forty-five (45) consecutive days,
(B) during any three hundred sixty five (365) day period, such Grace Periods
shall not exceed an aggregate of sixty (60) days and (C) the first day of any
Grace Period must be at least ten (10) business days after the last day of any
prior Grace Period. For purposes of determining the length of a Grace Period
above, the Grace Period shall begin on and include the date the Holders receive
the notice referred to in clause (i) and shall end on and include the later of
the date the Holders receive the notice referred to in clause (ii) and the date
referred to in such notice. Upon expiration of the Grace Period, the Company
shall again be bound by the first sentence of Section 3(e) with respect to the
information giving rise thereto unless such material non-public information is
no longer applicable.

4.

Obligations of the Holder. In connection with the registration of the
Registrable Securities, each Holder shall have the following obligations:

(a)

It shall be a condition precedent to the obligations of the Company to complete
the registration pursuant to this Agreement with respect to the Registrable
Securities of a Holder that such Holder shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request. At least five (5) business days prior to the
first anticipated filing date of a Registration Statement, the Company shall
notify each Holder of the information the Company requires from such Holder. Any
such information shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein not misleading. A Holder must provide such
information to the Company at least two (2) business days prior to the first
anticipated filing date of such Registration Statement if such Holder elects to
have any Registrable Securities included in the Registration Statement.

(b)

Each Holder, by such Holder’s acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Holder has notified the Company in writing of such
Holder’s election to exclude all of the Holder’s Registrable Securities from
such Registration Statement.

   

 

 

(c)

In the event of an underwritten offering pursuant to Section 2(b) in which any
Registrable Securities of any Holder are to be included, such Holder agrees to
enter into and perform the Holder’s obligations under an underwriting agreement,
in usual and customary form, including customary indemnification and
contribution obligations (as applicable to selling security holders generally),
with the managing underwriter of such offering and take such other actions as
are reasonably required in order to expedite or facilitate the disposition of
such Holder Registrable Securities.

(d)

Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(e) or 3(f), such
Holder will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such Holder is advised in writing by the Company that the use of the
prospectus may be resumed and is furnished with a supplemented or amended
prospectus as contemplated by Section 3(e) or 3(f), and if so directed by the
Company, such Holder shall deliver to the Company all copies, other than
permanent file copies then in such Holder’s possession, of the prospectus
covering such Registrable Securities at the time of receipt of such notice.

(e)

Each Holder agrees that it will promptly notify the Company of any material
changes in the information set forth in a Registration Statement furnished by or
regarding such Holder, other than changes in the number of shares beneficially
owned.

5.

Expenses. All expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualification fees, printers and accounting fees, the fees and disbursements of
counsel for the Company (plus any special and local counsel) and independent
certified public accountants for the Company, all fees and disbursements
customarily paid by the issuer or sellers of securities, excluding underwriting
fees, discounts, commissions and allowances, if any, shall be borne by the
Company. The Company shall also reimburse the Holders for the reasonable fees
and disbursements of Legal Counsel in the aggregate amount up to $50,000 in
connection with registrations and underwritten offerings pursuant to Section 2
or 3 of this Agreement.

6.

Indemnification. In the event any Registrable Securities are included in a
Registration Statement under this Agreement:



(a)

The Company will indemnify, hold harmless and defend (i) each Holder, (ii) the
directors, officers, partners, managers, members, employees, agents of each
Holder, and each Person who controls any Holder within the meaning of the
Securities Act or the Exchange Act, if any, (iii) any underwriter (as defined in
the Securities Act) for each Holder in connection with an underwritten offering
pursuant to Sections 2(b) and 2(c) hereof, and (iv) the directors, officers,
partners, employees and each Person who controls any such underwriter within the
meaning of the Securities Act or the Exchange Act, if any (each, an “Indemnified
Person”), against any joint or several losses, claims, damages, liabilities or
expenses (collectively, together with actions, proceedings or inquiries by any
regulatory or self-regulatory organization, whether commenced or threatened, in
respect thereof, “Claims”) to which any of them may become subject insofar as
such Claims arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in any Registration Statement, or any
amendment as supplement thereto, or any filing made under state securities laws
as required hereby, or the omission or alleged omission to state therein a
material fact required to be stated or necessary to make the statements therein
not misleading; (ii) any untrue statement or alleged untrue statement of a
material fact contained in any Prospectus, or any amendment or supplement
thereto, or the omission or alleged omission to state therein any material fact
necessary to make the statements made therein, in the light of the circumstances
under which the statements therein were made, not misleading; or (iii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any other law, including any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities(the matters in the foregoing clauses (i) through (iii) being,
collectively, “Violations”). The Company shall reimburse the Indemnified Person,
promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees and other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a) shall not apply to a Claim arising out of or
based upon a Violation to the extent that such Violation occurs in reliance upon
and in conformity with information furnished in writing to the Company by or on
behalf of any Indemnified Person expressly for use in connection with the
preparation of such Registration Statement or any such amendment thereof or
supplement thereto, or (B) to any amounts paid in settlement of any Claim
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld or delayed. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Person and shall survive the transfer of the Registrable Securities
by any of the Holders pursuant to Section 9.

(b)

Promptly after receipt by an Indemnified Person under this Section 6 of notice
of the commencement of any action (including any governmental action), such
Indemnified Person shall, if a Claim in respect thereof is to be made against
the Company under this Section 6, deliver to the Company a written notice of the
commencement thereof, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnified
Person, as the case may be; provided, however, that an Indemnified Person shall
have the right to retain its own counsel with the reasonable fees and expenses
to be paid by the Company, if, in the reasonable opinion of counsel for such
Indemnified Person, the representation by such counsel of the Indemnified Person
and the Company would be inappropriate due to actual or potential differing
interests between such Indemnified Person and any other party represented by
such counsel in such proceeding. The Company shall pay for only one separate
legal counsel for the Indemnified Persons, and such legal counsel shall be
selected by the Holders. The failure to deliver written notice to the Company
within a reasonable time of the commencement of any such action shall not
relieve the Company of any liability to the Indemnified Person under this
Section 6, except to the extent that the Company is actually prejudiced in its
ability to defend such action, and shall not relieve the Company of any
liability to the Indemnified Person otherwise than pursuant to this Section 6.
The Company shall not, without the prior written consent of the Indemnified
Persons, consent to entry of any judgment or enter into any settlement or other
compromise with respect to any Claim in respect of which indemnification or
contribution may be or has been sought hereunder (whether or not any such
Indemnified Party is an actual or potential party to such action or claim) which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to the Indemnified Persons of a full release from all liability with
respect to such Claim or which includes any admission as to fault or culpability
on the part of any Indemnified Person. The indemnification required by this
Section 6 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as any expense, loss, damage or
liability is incurred.

   

 

 

(c)

Each Holder will indemnify, hold harmless and defend (i) the Company, and
(ii) the directors, officers, partners, managers, members, employees, or agents
of the Company, if any (each, a “Company Indemnified Person”), against any
Claims to which any of them may become subject insofar as such Claims arise out
of or are based upon any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any other law, including any state securities
law, or any rule or regulation thereunder relating to the offer or sale of the
Registrable Securities, which occurs due to the inclusion by the Company in a
Registration Statement of false or misleading information about a Holder, where
such information was furnished in writing to the Company by or on behalf of such
Holder expressly for the purpose of inclusion in such Registration Statement.
Notwithstanding anything herein to the contrary, the indemnity agreement
contained in this Section 6(c) shall not apply to amounts paid in settlement of
any Claim if such settlement is effected without the prior written consent of
the Holders, which consent shall not be unreasonably withheld or delayed; and
provided, further, however, that a Holder shall be liable under this
Section 6(c) for only that amount of a Claim as does not exceed the net amount
of proceeds received by such Holder as a result of the sale of Registrable
Securities pursuant to such Registration Statement.

(d)

Promptly after receipt by a Company Indemnified Person under this Section 6 of
notice of the commencement of any action (including any governmental action),
such Company Indemnified Person shall, if a Claim in respect thereof is to be
made against any Holder under this Section 6, deliver to such Holder a written
notice of the commencement thereof, and such Holder shall have the right to
participate in, and, to the extent such Holder so desires, to assume control of
the defense thereof with counsel mutually satisfactory to such Holder and such
Company Indemnified Person.

7.

Contribution. If for any reason the indemnification provided for in Section 6(a)
or Section 6(c) (as applicable) is unavailable to an Indemnified Person or
Company Indemnified Person (as applicable) or insufficient to hold it harmless,
other than as expressly specified therein, then the indemnifying party shall
contribute to the amount paid or payable by the Indemnified Person or Company
Indemnified Person (as applicable) as a result of the Claim in such proportion
as is appropriate to reflect the relative fault of the Indemnified Person or
Company Indemnified Person (as applicable) and the indemnifying party (provided
that the relative fault of any Company Indemnified Person shall be deemed to
include the fault of all other Company Indemnified Persons), as well as any
other relevant equitable considerations. No Person guilty of fraudulent
misrepresentation within the meaning of Section 10(f) of the Securities Act
shall be entitled to contribution from any Person not guilty of such fraudulent
misrepresentation. In no event shall the contribution obligation of a Holder be
greater in amount than the net amount of proceeds received by such Holder as a
result of the sale of Registrable Securities giving rise to such contribution
obligation pursuant to the applicable Registration Statement (net of the
aggregate amount of any damages or other amounts such Holder has otherwise been
required to pay (pursuant to Section 6(c) or otherwise) by reason of such
Holder’s untrue or alleged untrue statement or omission or alleged omission).

8.

Reports Under the Exchange Act. With a view to making available to the Holders
the benefits of Rule 144, the Company agrees to:

(a)

make and keep public information available, as those terms are understood and
defined in Rule 144;

(b)

file with the SEC in a timely manner all reports and other documents required of
the Company under the Exchange Act so long as the Company remains subject to
such requirements and the filing of such reports and other documents is required
for the applicable provisions of Rule 144; and

(c)

so long as any of the Holders owns Registrable Securities, promptly upon
request, furnish to such Holder (i) a written statement by the Company that it
has complied with the reporting requirements of the Exchange Act as required for
applicable provisions of Rule 144, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company and (iii) such other information as may be reasonably requested to
permit such Holder to sell such Registrable Securities pursuant to Rule 144
without registration.



9.

Assignment of Registration Rights. The rights under this Agreement shall be
assignable by each Holder to an assignee acquiring 25% or more of the
Registrable Securities in the aggregate if: (i) such Holder agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment, (ii) the Company is, within fifteen (15) calendar days after such
transfer or assignment, furnished with written notice of (a) the name and
address of such transferee or assignee, and (b) the securities with respect to
which such registration rights are being transferred or assigned, and (iii) at
or before the time the Company receives the written notice contemplated in
clause (ii) of this sentence, the transferee or assignee agrees in writing with
the Company to be bound by all of the provisions contained herein as applicable
to the Holders. In the event that the Company receives written notice from a
Holder that it has transferred all or any portion of its Registrable Securities
pursuant to this Section, the Company shall have up to ten (10) days to file any
amendments or supplements necessary to keep a Registration Statement current and
effective pursuant to Rule 415.

10.

Amendment of Registration Rights. Provisions of this Agreement may be amended
and the observance thereof may be waived (either generally or in a particular
instance and either retroactively or prospectively) only with written consent of
the Company and the holders of a majority in interest of then-outstanding
Registrable Securities. Any amendment or waiver effected in accordance with this
Section 10 shall be binding upon each of the Holders and the Company.

11.

Miscellaneous.

(a)

A Person is deemed to hold, and be a holder of, shares of Common Stock or other
Registrable Securities whenever such Person owns of record or beneficially
through a “street name” holder such shares of Common Stock or other Registrable
Securities, and solely for purposes hereof, Registrable Securities shall be
deemed outstanding to the extent they are directly or indirectly issuable upon
exercise, conversion or exchange of the Warrants. If the Company receives
conflicting instructions, notices or elections from two or more Persons with
respect to the same Registrable Securities, the Company shall act upon the basis
of instructions, notice or election received from the registered owner of such
Registrable Securities (or the Warrants which such Registrable Securities are
directly or indirectly issuable).

   

 



 

(b)

Any notices required or permitted to be given under the terms hereof shall be
sent by certified or registered mail (return receipt requested) or delivered
personally or by courier (including a recognized overnight delivery service) or
by electronic mail and shall be effective five (5) days after being placed in
the mail, if mailed by regular United States mail, or upon receipt, if delivered
personally or by courier (including a recognized overnight delivery service) or
by electronic mail, in each case addressed to a party. The addresses for such
communications shall be:

If to the Company:

1331 Lamar Street
Suite 1665
Houston, Texas 77010
Attn: John Malanga, Chief Financial Officer
Tel: (281) 918-4103
Email: john.malanga@gulfslope.com

 

With copy to:

Mayer Brown LLP
Attention: William T. Heller IV
Suite 3400
700 Louisiana Street
Tel: (713) 238-2657
Fax: (713) 238-4657
Email: wheller@mayerbrown.com

If to a Holder:

c/o Corporation Trust Center
1209 Orange Street
Wilmington, Delaware 19801

With a copy to:

Leora Pratt Levin
VP & General Counsel
Delek Group Ltd
19, Abba Eban blvd. P.O.B 2054
Herzliya 4612001, Israel
Tel: (+972 9) 8638492
Fax: (+972 9) 8854955
E-mail: leorapl@delek-group.com

Each party shall provide notice to the other party of any change in address.

 



   

 

 

(c)

Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

(d)

Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. Each party agrees that all
legal proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York, borough of Manhattan. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. The parties hereby waive all rights to a trial by jury.
If either party shall commence an action or proceeding to enforce any provision
of this Agreement, then the prevailing party in such action or proceeding shall
be reimbursed by the other party for its reasonable attorneys’ fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding.

(e)

This Agreement, the Warrants and the Term Loan Agreement (including all
schedules and exhibits thereto) constitute the entire agreement among the
parties hereto with respect to the subject matter hereof. This Agreement, the
Warrants and the Term Loan Agreement (including all schedules and exhibits
thereto) supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof.

(f)

Subject to the requirements of Section 9 hereof, this Agreement shall inure to
the benefit of and be binding upon the successors and assigns of each of the
parties hereto, and the provisions of Sections 6 and 7 hereof shall inure to the
benefit of, and be enforceable by, each Indemnified Person and Company
Indemnified Person (as applicable).

(g)

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

(h)

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by electronic transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

(i)

Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other parties may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

(j)

The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to the Holders by vitiating the intent and purpose of the
transactions contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for breach of its obligations hereunder will be inadequate and
agrees, in the event of a breach or threatened breach by the Company of any of
the provisions hereunder, that the Holders shall be entitled, in addition to all
other available remedies in law or in equity, to an injunction or injunctions to
prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, without the necessity of showing
economic loss and without any bond or other security being required.

(k)

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against any party.

   

 

 

(l)

In the event that any provision of this Agreement is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any provision hereof which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision hereof.

(m)

In the event a Holder shall sell or otherwise transfer any of such holder’s
Registrable Securities, each transferee shall be allocated a pro rata portion of
the number of Registrable Securities included in a Registration Statement for
such transferor.

(n)

There shall be no oral modifications or amendments to this Agreement. This
Agreement may be modified or amended only in writing.

(o)

The Company shall not grant any Person any registration rights with respect to
shares of Common Stock or any other securities of the Company other than (i)
those registration rights already existing as of the date of this Agreement; or
(ii) registration rights that will not adversely affect the rights of the
Holders hereunder (including by limiting in any way the number of Registrable
Securities that could be included in any Registration Statement pursuant to Rule
415) and shall not otherwise enter into any agreement that is inconsistent with
the rights granted to the Holders hereunder.

(p)

The obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder, and no provision of this Agreement is intended
to confer any obligations on any Holder vis-à-vis any other Holder. Nothing
contained herein, and no action taken by any Holder pursuant hereto, shall be
deemed to constitute the Holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Holders
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated herein.

(q)

Unless the context otherwise requires, (i) all references to Sections, Schedules
or Exhibits are to Sections, Schedules or Exhibits contained in or attached to
this Agreement, (ii) words in the singular or plural include the singular and
plural, and pronouns stated in either the masculine, the feminine or neuter
gender shall include the masculine, feminine and neuter, and (ii) the use of the
word “including” in this Agreement shall be by way of example rather than
limitation.

 

 

[Remainder of page left intentionally blank]

 



   

 

 

IN WITNESS WHEREOF, the undersigned Holder and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.



  COMPANY:       GULFSLOPE ENERGY, INC.             By:   /s/ John N. Seitz    
Name:   John N. Seitz   Title:   CEO




 

 [Signature Page to Registration Rights Agreement] 

 

 

IN WITNESS WHEREOF, the undersigned Holder and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.



  HOLDER:       DELEK GOM INVESTMENTS, LLC             By:   /s/ Leora Pratt
Levin     Name:   Leora Pratt Levin   Title:   Authorized Person

 

 

 

 [Signature Page to Registration Rights Agreement] 

